Title: Philip I. Barziza to Thomas Jefferson, 14 December 1816
From: Barziza, Philip I.
To: Jefferson, Thomas


          
            
              Most Honorable Sir
              Williamsburg the 14th Dbr 1816
            
            It was in vain that till now I flattered myself with the illusion of having the honour of Coming in Person to pay you my respects, my circumstances, or my fate, have prevented me from enjoying such an advantage, and what it is worst is that through the same reasons I shall be deprived yet a while.
            Menwhile permit me Sir to acquaint you that though I have soon after received your order, Commissioned your books I have not yet received an answer, and as I Supposed that my Letters might have been Lost, its three months since I have written the second time; so that I hope if no sinister accident hapens, you will certainly received them next march to come.
            As to my affairs I am very sorry   to say that I am not far advanced,  except that Mr McCandlish my Guardian has stopt the rents of the Lands in the hands of the Tenants, and presented a petition to the General assembly for the purpose of prayng to relinquish all claims (if any) in my favour: it is in this Circumstance, Sir, that I dare to take the Liberty of  bieging the favour of your assistance, as I Know, and I am firmely persuaded
			 that I Cannot choose a more powerful protector and though I have no rights I am Sure that you will not refuse to grant to a young foreigner Gent Fatherless Gentleman, to  Whose Relations you have been Such a Kind freind; what you are in the habitude of according everyday; your fame, your goodness  and above all your constant, and
			 Generouse disposition of doing good, all thiese makes me Sure of what I have humbly asked
            
              Your most humble, and most obedt Servant
              Philip I. Barziza
            
          
          
            P.S. My petition has been presented and reffered; my Counselor in Richmond is Mr William Worth;
          
        